Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 12 have been considered but are moot because the new ground of rejection does not rely on same the combination of references for the added claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuma (US Pat No 6,627,133, hereinafter “Tuma”) in view of Jens et al. (US 20020190418 A1, hereinafter “Jens”).

Regarding claim 1, Tuma teaches a manufacturing method for manufacturing a molded surface fastener (see abstract) made of synthetic resin and in which a plurality of engaging elements stand on an upper surface of a flat plate-shaped base portion (see Figs. 5a to 5i), and 
in the primary molding step, continuously molding the primary molded body in which at least a part of the provisional elements has a primary stem portion (stem 19) standing on the base portion (substrate 17) and at least one protruded portion (for example Fig. 5e or 5h) protruded from an outer peripheral side surface on an upper end part of the primary stem portion using a molding apparatus having a single mold member (col. 4 ll. 1-12 teaches that the two screens are “positioned exactly” relative to one another and then glued together with a two-component adhesive, thus under a reasonably broad interpretation they constitute a single mold member as they as inseparably connected and form a single joint mold cavity) and a driving part rotating the single mold member at a predetermined speed (col. 3 ll. 21-29 teaches that the cylinders 7 and 9 are driven in a rotational direction so that molding may occur between them, thus the speed of the two cylinders is predetermined so their rotational speed correspond with each other; see Fig. 1); wherein the single mold member is provided with a plurality of penetration holes (cavities12 shown in Fig. 3a-3c) drilled to penetrate from an outer peripheral surface to an inner peripheral 
in the secondary molding step (see Fig. 4), molding the stem portion and the engaging head portion as well as molding at least one pawl portion (mushroom cap shaped terminal thickened parts 27) protruded on the outer peripheral edge part of the engaging head portion from the protruded portion by compressing (see Fig. 4) an upper end part of the provisional elements from above.

Tuma does not explicitly teach the outer peripheral edge on the inner peripheral surface side of the penetration hole has parts where the concave portions cross and parts where no concave portions cross. 
In the same field of endeavor Jens teaches that the outer peripheral edge may extend well past the penetration hole (see Figs. 19 and 20) to create a space for the resin to expand by a distance depending upon the cavity filling pressures (see [0138] teaching the expansion of resin into layer 90 based upon the cavity filling pressure; layer 90 comprising the outer peripheral edge that the concave portion protrudes into such that the resin crosses/protrudes into portions of layer 90 and does not protrude into other portions of layer 90). In such a case there is essentially no outer peripheral edge of the concave portion, as the expansion of the resin into layer 90 is dependent upon the cavity filling pressure. 


	Regarding claim 3, Tuma teaches a manufacturing method of a molded surface fastener made of synthetic resin and in which a plurality of engaging elements stand on an upper surface of a flat plate-shaped base portion (see abstract teaching molding interlocking means on a support), including: molding (see Fig. 1) the molded surface fastener in which the engaging element has a stem portion (stem 19) standing on the base portion (substrate 17) and at least one pawl portion (formed ends 21) protruded from the outer peripheral side surface on an upper end part of the stem portion using a molding apparatus (see Fig. 1) having a single mold member and a driving part rotating the single mold member at a predetermined speed (col. 3 ll. 21-29 teaches that the cylinders 7 and 9 are driven in a rotational direction so that molding may occur between them, thus the speed of the two cylinders is predetermined so their rotational speed correspond with each other; see Fig. 1); wherein the single mold member is provided with a plurality of penetration holes (cavities 12) drilled to penetrate from an outer peripheral surface to an inner 
Tuma does not explicitly teach the outer peripheral edge on the inner peripheral surface side of the penetration hole has parts where the concave portions cross and parts where no concave portions cross. 
In the same field of endeavor Jens teaches that the outer peripheral edge may extend well past the penetration hole (see Figs. 19 and 20) to create a space for the resin to expand by a distance depending upon the cavity filling pressures (see [0138] teaching the expansion of resin into layer 90 based upon the cavity filling pressure; layer 90 comprising the outer peripheral edge that the concave portion protrudes into such that the resin crosses/protrudes into portions of layer 90 and does not protrude into other portions of layer 90). In such a case there is essentially no outer peripheral edge of the concave portion, as the expansion of the resin into layer 90 is dependent upon the cavity filling pressure. 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Tuma and Jens. Jens teaches that a hook-type fastener may be made with a stem portion 86 and head-forming cavity portion 84 (see Fig. 16) as is taught in Tuma, or the hook-type fastener may be made according to the configuration shown in Figs. 19 and 20 with the metal layer 88 forming the step portion and the edge-less elastomeric layer forming the head-forming cavity (see Fig. 19 and 20 and [0138]). Such a configuration shown in 19 and 20 would have been desirable to a person having ordinary skill in the art at the 

Regarding claim 4, Tuma deforming (see Fig. 4) the at least one pawl portion of at least a part of the engaging elements so as to protrude from the outer peripheral side surface of the stem portion (see Fig. 4 showing 27 protruding out from the side surface of stem 19) parallel to the upper surface of the base portion (27 protrudes parallel to the surface of substrate 17) or toward the base portion.

Regarding claim 6, Tuma teaches wherein a member having a cylindrical shape is used as the single mold member (col. 1 ll. 56-63 teaches pressing cylinder and shaping cylinder).

Regarding claim 12, Tuma teaches wherein a member having a cylindrical shape is used as the single mold member (col. 1 ll. 56-63 teaches pressing cylinder and shaping cylinder).


Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuma in view of Minato et al. (US Pub No 2006/0096072, hereinafter “Minato”).

Regarding claim 2 and 5, Tuma discloses that fasteners may be made in a variety of forms (see Fig. 5a-5i and Fig. 13a-13f; col. 5 ll. 7-10 says that other geometric shapes not shown in the figures may be selected). Tuma also discloses that these various configurations may result in one or more additional protruded portions (see Fig. 12a and 12b showing several protruding 

 However, Tuma does not explicitly disclose the other features recited in claims 2 and 5. 
In the same field of endeavor Minato teaches that a rib portion (22c Figs. 3 and 4) bulging upward from an upper surface of the primary stem portion (Fig. 3 shows this portion extending upward from the main stem portion, 21a) and an additional protruded portion (22a Fig. 4) protruded from the rib portion to an outside of the primary stem portion (Fig. 4 shows this portion protruding outward to the outside of the stem portion) to the provisional element using the molding apparatus further having an auxiliary mold member (Fig. 9 shows auxiliary mold member in 100b-2 that elongates the stem and allows 22a and 22c to be formed) disposed closely contacting with the inner peripheral surface of the single mold member on an inside of the single mold member and in which auxiliary concave portions (in Fig. 9 100b-3 and 100b-1 are auxiliary concave portions to 100b-2) communicating to the penetration holes of the single mold member are concaved on an outer peripheral surface, and molding the at least one pawl portion from the at least one protruded portion and the additional protruded portion in the secondary molding step (Fig. 8a shows a secondary molding step, heat pressing portion 150; [0035] teaches that in heat pressing portion the flat wing-like plate is deformed along with the second engaging portion).

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Tuma and Minato. Tuma discloses that fasteners may be made in a variety of forms (see Fig. 5a-5i and Fig. 13a-13f; col. 5 ll. 7-10 says that other geometric shapes not shown in the figures may be selected). Further, Minato teaches that the shape 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PAUL SPIEL/            Examiner, Art Unit 1748            
                                                                                                                                                                                /MATTHEW J DANIELS/Primary Examiner, Art Unit 1742